Title: [John Adams’ Diary resumes.]
From: Adams, John
To: 



      The Hague June 22. 1784. Tuesday.
      
      
       Last night at Court one of the Ladies of Honour, told me, that the Supper was given, in a great Measure, for Mrs. Bingham. Cette Super a été donne, en grande Partie, pour elle. There was great Enquiry after her, and much Admiration expressed by all who had seen her, of her Beauty. As the Princess of Orange was enquiring of me concerning her, and her Journey to Spa, Paris, Italy, the Spanish Minister said “She would form herself at Paris.” I replied very quick but smiling “J’espere qu’elle ne se formera a Paris qu’elle est deja formée.” This produced as hearty a laugh as is permitted at Court both from the Princess and the Comte. The Princess asked me immediately, if I had not been pleased at Paris? I answered that I had: that there was something there for every Taste added in the margin: but that such great Cities as Paris and London were not good Schools for American young Ladies at present. The Princess replied that Mrs. B. might learn there the French Language.
       I made Acquaintance with Mr. Kempar of Friesland, once a Professor, at Franaker, who says there are but two Millions of People in the 7 Provinces. He quoted to me two Authors who have written upon the Subject, one 20 Years ago, and the other 10, and that they have decided this Subject. Stated the Numbers in each Province, City, Village. Accurate Accounts are kept of Births and Deaths, Baptisms and Funerals. The Midwives and Undertakers are obliged to make returns of all they bring in or carry out of the World.—This last fact I had from Linden de Blitterswick the first Noble of Zealand.
       
       Mirabel repeated what he had said often before, as well as Reichack and Calischef, that their Courts expected a Letter from Congress, according to the Rules and Precedents, to inform them of their Independence.—Mem. I think Congress should inform them that on the 4. July 1776 they assumed their Sovereignty, that on the  day of  France made a Treaty, on the 7 of Oct. 1782, Holland—on the  G.B.—on the  day of  Sweeden.
      
      
       
        
   
   First entry in D/JA/43, a stitched gathering of leaves identical in format with its predecessors but containing only very scattered entries from the present date through May 1785.


        
   
   After a day or two of rest at The Hague following his hazardous trip from London in January, JA went on to Amsterdam and applied, as his bankers had suggested, to the Regency of that city for emergency aid to the languishing American loan so that Robert Morris’ heavy overdrafts for the United States would not be protested. But on 24 Jan. he reported to Franklin that all such efforts were in vain: “I am here only to be a Witness that American Credit in this Republick is dead, never to rise again” (LbC, Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 8:171). Nevertheless, when he proposed a few days later that a separate loan be raised at a higher premium, the bankers responded eagerly, and after numerous exchanges between them JA signed a contract on 9 March for a new loan of 2,000,000 guilders, to be repaid by 1807, on terms that JA declared “exorbitant” but was in no position to refuse since fresh drafts from Morris continued to come in. See correspondence between JA and the Willinks, Van Staphorsts, and De la Lande & Fynje, 29 Jan.–9 March 1784, Adams Papers; partly printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 8:172–183. Copies of the contract, in Dutch and English, with Congress’ instrument of ratification, 1 Feb. 1785, are also in Adams Papers. The extraordinarily complicated terms of this loan are set forth in P. J. van Winter, Het aandeel van den Amsterdamschen handel aan den opbouw van het Amerikaansche gemeenebest, The Hague, 1927–1933, 1:80–85.


        
   
   Meanwhile JA remained ignorant of Congress’ intentions respecting the foreign establishment of the United States in general and how Congress meant to dispose of him in particular. The reason was that Congress did not know its own intentions; see note 2 on entry of 7 Sept. 1783, above. On 15 Dec. 1783 a committee consisting of Jefferson, Gerry, and Hugh Williamson was appointed to report on letters from JA, Franklin, Dana, Dumas, and Barclay; on the 20th the committee reported a draft, largely the work of Jefferson, which pointed out that the instructions to JA, Franklin, and Jay of 29 Oct., for negotiating treaties “with the commercial powers of Europe,” had not yet been implemented with commissions but that such treaties would be advantageous to the United States, and it went on to frame detailed instructions for this purpose (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 25: 813, note, 821–828; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 6:393–400). The complex history of this report, which was frequently debated and three times recommitted during the next six months, is given by Mr. Boyd in an editorial note (same,The Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– . p. 400–402) and therefore need not be repeated here. On 7 and 11 May 1784 the report as finally amended was adopted, authorizing the negotiation of treaties of amity and commerce with sixteen nations (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 26:357–362; 27: 369–374). On the same day that the first part of the report was agreed to, Thomas Jefferson was elected to succeed John Jay as a minister plenipotentiary and joint commissioner in Europe, and Jay was elected secretary for foreign affairs to succeed Robert R. Livingston, who had resigned almost a year earlier (same,Worthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols. 26:355–357). A few days later Jefferson left Annapolis for the north, hoping to accompany AA to Europe (see note 1 on entry in AA’s Diary of 20 June, above). On 16 May Secretary Thomson sent him commissions accrediting the three plenipotentiaries jointly to twenty nations, four of the Barbary Powers having been added to the list (Thomson to Jefferson, 16 May, with enclosures; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 7:261–271). The commissions, dated 12 May, were to the following powers: Russia, Austria, Prussia, Denmark, Saxony, Hamburg, Great Britain, Spain, Portugal, Naples, Sardinia, Rome, Venice, Genoa, Tuscany, the Ottoman Porte, Morocco, Algiers, Tunis, and Tripoli. To these Congress added on 3 June three further commissions, for supplementary treaties of commerce with France, the Netherlands, and Sweden, sent by Thomson to the ministers in a letter of 18 June JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 27:529–530; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 7:308–309).


        
   
   All this explains the long delay in AA’s departure for Europe and the longer uncertainty in JA’s mind where he should establish himself in Europe or whether he should sail home without being recalled. On 16 April Elbridge Gerry wrote AA from Annapolis that “probably” Congress would “make their Arrangements, for negotiating commercial Treaties this Week. The Subject has several Months been prepared, for Deliberation, but this has been prevented by the Want of a full Representation; untill of late, there being eleven States on the Floor, the Matter has been much discussed” (Adams Papers). In a letter to JA after this involved affair had been settled, Gerry furnished more of its inner history: Congress’ indecision, he explained, was in considerable part owing to disagreement between supporters of JA and supporters of Franklin; the placing of JA at the head of the new commission and the replacement of William Temple Franklin as secretary by David Humphreys signalized a victory for the former (16 June, Adams Papers; extract printed in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 7:554). See further on this contest Stephen Higginson to Jonathan Jackson, April 1784 (Tr in JQA’s hand, Adams Papers; Amer. Hist. Assoc., Ann. Rpt. for 1896, 1:717–719).


       
       
        
   
   Reischach and Kalicheff were ministers at The Hague from Austria and Russia respectively.


       
       
        
   
   The omitted dates of the treaties are as follows: with France, 6 Feb. 1778; with Great Britain, 3 Sept. 1783; with Sweden, 3 April 1783, although there is some confusion about the date of the last of these (Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:3, 151, 123, 149).


       
      
     